*777In a proceeding pursuant to CPLR article 75 to vacate an arbitration award, the petitioners appeal from an order of the Supreme Court, Queens County (Kitzes, J.), dated August 26, 2002, which denied the petition and dismissed the proceeding.
Ordered that the order is affirmed, with costs.
The petitioners sought to vacate an arbitrator’s award denying them uninsured motorist benefits on the grounds that the arbitrator was not impartial and that his determination was irrational. However, the petitioners waived their right to object to the determination on the ground of partiality by participating in the arbitration without objection after observing the conduct they believed revealed such partiality (see Matter of Goldfinger v Lisker, 68 NY2d 225 [1986]; Matter of Stevens & Co. [Rytex Corp.], 34 NY2d 123 [1974]; Matter of Kornit [Plainview-Old Bethpage Cent. School Dist.], 49 NY2d 842 [1980]; Matter of City School Dist. of Oswego, 100 AD2d 13 [1984]). Further, the determination was not irrational (see Matter of Squire v Henschel, 2 AD3d 737 [2003]; Matter of Rockland County Bd. of Coop. Educ. Servs. v BOCES Staff Assn., 308 AD2d 452 [2003]; Matter of Salco Constr. Co. v Lasberg Constr. Assoc., 249 AD2d 309 [1998]). Ritter, J.P., S. Miller, Goldstein and Adams, JJ., concur.